Citation Nr: 0618940	
Decision Date: 06/28/06    Archive Date: 07/07/06	

DOCKET NO.  04-26 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for chronic headaches, 
claimed as secondary to the service-connected residuals of 
cervical spine injury.

2.  Entitlement to service connection for depression, claimed 
as secondary to the service-connected residuals of cervical 
spine injury.

3.  Entitlement to an evaluation in excess of 20 percent for 
the residuals of cervical spine injury.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from December 1977 to 
December 1997.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware.

For reasons which will become apparent, the issue of an 
increased rating for the service-connected residuals of 
injury to the cervical spine is being REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  Chronic headaches are not shown to have been present in 
service, or for a number of years thereafter, nor are they in 
any way causally related to a service-connected disability or 
disabilities.

2.  Chronic depression is not shown to have been present in 
service, or at any time thereafter.


CONCLUSIONS OF LAW

1.  Chronic headaches were not incurred in or aggravated by 
active military service, nor are they in any way proximately 
due to, the result of, or aggravated by a service-connected 
disease or injury.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2005).

2.  Chronic depression was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of her claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate her 
claim, as well as the evidence VA will attempt to obtain and 
which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In this case, in correspondence of March 2003, prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate her claims for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence would be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence pertaining to her claims.

In addition, the veteran was provided with a copy of the 
appealed rating decision, as well as a May 2004 Statement of 
the Case (SOC).  These documents provided her with notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding her claims.  By way of 
these documents, she was also specifically informed of the 
cumulative evidence already provided to VA, or obtained by VA 
on the veteran's behalf.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as VA and private 
outpatient treatment records and examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate her claims, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence. There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as the 
Board concludes below that a preponderance of the evidence is 
against the veteran's claims for service connection, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have had any 
effect on the case, or to have caused injury to the claimant.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp.  v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).



Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  her multiple contentions; 
service medical records; VA examination reports; and private 
medical records.  Although the Board has an obligation to 
provide adequate reasons and bases supporting its decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on her behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim, and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

The veteran in this case seeks service connection for chronic 
headaches and depression, claimed as secondary to the 
service-connected residuals of cervical spine injury.  In 
that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2005).

Service connection may additionally be granted for disability 
which is proximately due to, the result of, or aggravated by 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005); Allen v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

In the present case, service medical records fail to document 
the existence of chronic depression or a chronic headache 
disorder.  While in July 1995, during the veteran's period of 
active military service, she was involved in a motor vehicle 
accident, injuring her neck, there is no indication that, at 
the time of that accident, the veteran developed either 
headaches or depression in relation to her cervical spine 
injury.  In like manner, while in April 1997, the veteran was 
heard to complain of headaches, those headaches were 
apparently the result of various sinus problems, and only 
acute and transitory in nature.  As of the time of a VA 
orthopedic examination in September 1999, there was no 
indication that the veteran suffered from either chronic 
headaches or chronic depression.  In point of fact, that 
examination is entirely negative for complaints or findings 
relative to headaches or depression.  

The earliest clinical indication of the presence of headaches 
is revealed by a VA orthopedic examination in April 2003, 
almost six years following the veteran's discharge from 
service, at which time she complained of pain, primarily in 
the back of her neck, which radiated up into her head "with 
headaches."  She also described that her headaches felt like 
migraines.  Significantly, that examination is entirely 
negative for a diagnosis of either a chronic headache 
disorder or chronic depression.

The veteran argues that her current headaches and depression 
are, in fact, proximately due to and/or the result of her 
service-connected cervical spine injury.  However, as noted 
above, there is no indication that the veteran currently 
suffers from chronic depression.  Nor is there any indication 
that a chronic headache disorder is in any way the result of 
her inservice cervical spine injury.  Under the 
circumstances, and absent the requisite nexus, service 
connection for claimed depression and chronic headaches must 
be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   





ORDER

Service connection for chronic headaches, on a direct basis, 
or as secondary to a service-connected disability, is denied.

Service connection for chronic depression, on a direct basis, 
or as secondary to a service-connected disability, is denied.


REMAND

In addition to the above, the veteran in this case seeks an 
increased evaluation for the service-connected residuals of 
cervical spine injury.  In pertinent part, it is contended 
that current manifestations of the veteran's service-
connected cervical spine injury are more severe than 
presently evaluated, and productive of a greater degree of 
impairment than is reflected by the 20 percent evaluation now 
assigned.

In that regard, the Board notes that, based on the evidence 
of record, the veteran apparently last underwent a VA 
orthopedic examination for compensation purposes in April 
2003, more than three years ago.  Moreover, during the course 
of the veteran's appeal, specifically, on September 26, 2003, 
there became effective new regulations for the evaluation of 
service-connected diseases and injuries of the spine.  Those 
new regulations have as one of their criteria the evaluation 
of spinal injuries on the basis of "incapacitating episodes."  
Significantly, at the time of the aforementioned VA 
orthopedic examination in April 2003, no indication was given 
as to whether, as a result of the veteran's service-connected 
cervical spine injury, she suffered such "incapacitating 
episodes."

Under the circumstances, the Board is of the opinion that an 
additional, more contemporaneous orthopedic examination would 
be appropriate prior to a final adjudication of the veteran's 
claim for an increased evaluation.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

The Board also notes that VCAA correspondence in March 2003 
addressed only the requirements necessary for substantiating 
a claim for service connection, not an increased rating.  
Thus, she was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Accordingly, 
corrective VCAA notice should be provided on remand, that 
informs the veteran that an effective date for the award of 
benefits will be assigned if an increased rating is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.  
      
Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
for an increased rating for her cervical 
spine disorder, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  
 
2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to April 2003, the date of the 
most recent VA examination of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the claims file.  In 
addition, the veteran and her 
representative should be informed of any 
such problem.

3.  The veteran should then be afforded 
an additional VA orthopedic examination 
in order to more accurately determine the 
current severity of her service-connected 
residuals of injury to the cervical 
spine.  

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies (including range of 
motion measurements) should be performed.  
Following completion of the examination, 
the examiner should specifically comment 
as to whether, as a result of the 
veteran's service-connected cervical 
spine injury, she suffers "incapacitating 
episodes," defined as a period of acute 
signs and symptoms requiring bed rest 
prescribed by a physician and treatment 
by a physician.  Should it be determined 
that the veteran does, in fact, suffer 
from such "incapacitating episodes," an 
additional opinion is requested 
indicating the frequency of such episodes 
over the previous 12-month period.  All 
such information and opinions, when 
obtained, should be made a part of the 
veteran's claims folder.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.

4.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran and the veteran's 
representative should be provided a 
Supplemental Statement of the Case (SSOC) 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).


	                     
______________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


